IN THE COURT OF APPEALS OF MARYLAND



               No.88


       September Term, 2013



         G.E. FRISCO, CO., INC., et
         al.


               v.


         ANTHONY OLIVER




    Barbera, C.J.
    Harrell
    Battaglia
    Greene
    Adkins
    McDonald
    Watts,

                       JJ.




          PER CURIAM ORDER




     Filed: May 1, 2014
G.E. FRISCO, CO., INC., et    *      IN THE
al.
                              *      COURT OF APPEALS

          v.                  *      OF MARYLAND

                              *      No. 88

ANTHONY OLIVER                *      September Term, 2013



                     PER CURIAM ORDER

     The petition for writ of certiorari in the above-entitled case

having been granted and argued, it is this 1ST day of May, 2014,

     ORDERED, by the Court of Appeals of Maryland, that the writ of

certiorari be, and it is hereby, dismissed with costs, the petition

having been improvidently granted.




                                      /s/ Mary Ellen Barbera
                                               Chief Judge